               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

COLIN LEE BASHANT,                             )
                                               )
                      Plaintiff,               )
                                               )
vs.                                            )          NO. CIV-18-0953-HE
                                               )
OKLAHOMA COUNTY DISTRICT                       )
COURT JUDGE BILL GRAVES FOR                    )
THE STATE OF OKLAHOMA,                         )
                                               )
                      Defendant.               )

                                           ORDER

      Plaintiff Colin Lee Bashant, a state prisoner appearing pro se, filed this civil rights

action alleging that his due process and equal protection rights were denied when

Oklahoma County District Court Judge Graves denied him an evidentiary hearing.

“Plaintiff is requesting this [court] to compel Honorable Judge Graves to provide the

Plaintiff with an evidentiary hearing pursuant to OCCA Rule 2.1.(E)(1) to determine if he

was denied his due process right to appeal.” Doc. #1, p. 5. 1 Pursuant to 28 U.S.C. §

636(b)(1)(B) and (C), the matter was referred to Magistrate Judge Bernard M. Jones for

initial proceedings. Judge Jones has issued a Report and Recommendation (the “Report”)

recommending that the complaint be dismissed on initial screening pursuant to 28 U.S.C.

§ 1915A. Plaintiff has objected to the Report, which triggers de novo review of proposed




      1
          References to filings with this court are to the CM/ECF document and page number.
findings or recommendations to which objection has been made. Casanova v. Ulibarri, 595

F.3d 1120, 1123 (10th Cir. 2010); see also 28 U.S.C. § 636(b)(1)(C).

      Plaintiff argues that the Report may have misconstrued his complaint, improperly

concluding that he seeks an order compelling the state court judge to provide him with an

evidentiary hearing.   Plaintiff’s objection, however, fails to address the Report’s

recommendation that the Rooker-Feldman doctrine bars his action.

      The court concludes that this action must be dismissed for substantially the same

reasons as stated in the Report. Accordingly, the Report and Recommendation [Doc. # 6]

is ADOPTED. Plaintiff’s complaint is dismissed without prejudice. Plaintiff’s Motion

for Leave to Proceed in forma pauperis [Doc. # 3] is STRICKEN as moot.

      IT IS SO ORDERED.

      Dated this 26th day of October, 2018.




                                           2
